            Case 5:17-cr-00239-D Document 232 Filed 02/15/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA


Oklahoma City, OK

Date: February 15, 2019


United States of America,                       )
                                                )
                            Plaintiff,          )
                                                )
      vs.                                       )      Case No. CR-17-239-D
                                                )
Jerry Drake Varnell,                            )
                                                )
                            Defendant.          )


ENTER ORDER:

       The material witness warrant having been satisfied, the Court directs the United
States Marshal to release Brent D. Elisens from custody.

THE ABOVE ORDER ENTERED AT THE DIRECTION OF UNITED STATES
DISTRICT JUDGE TIMOTHY D. DEGIUSTI.


                                                       Carmelita Shinn, Clerk

                                                       By: /s/Mike Bailey____

                                                       Deputy Clerk

cc:   All counsel of record
